Case 2:14-cv-05560-FMO-JEM Document 318 Filed 10/20/20 Page 1 of 3 Page ID #:6054




    1                                                                                        O
    2

    3

    4

    5

    6

    7

    8
    9

   10
                                  UNITED STATES DISTRICT COURT
   11
                                CENTRAL DISTRICT OF CALIFORNIA
   12

   13    Steven Dwayne Brown,                       )   Case No. 14-cv-05560 FMO (JEMx)
                                                    )
   14
                              Plaintiff,            )   ORDER DENYING PLAINTIFF’S
   15                                               )   MOTION TO RECUSE JUDGE
               v.                                   )   OLGUIN AND JUDGE DEAN D.
   16
                                                    )   PREGERSON
   17    Department of Children Services, et al.,   )
   18                                               )   [Dkt. 310]
                              Defendants.           )
   19                                               )
   20                                               )

   21         Presently before the court is Plaintiff Steven Dwayne Brown (“Plaintiffs”)’s
   22   Motion to Recuse Judge Olguin. (Dkt. 310.) Plaintiff seeks to recuse Judge Olguin and
   23   this court under 28 U.S.C. § 144(a). Having reviewed Plaintiff’s submission, the court
   24   DENIES the motion and adopts the following order.
   25         Plaintiff asserts that Judge Olguin has “deep seated antagonism” toward Plaintiff,
   26   as evidenced by Judge Olguin’s “sua sponte” order which denied defendants’ motions
   27   for summary judgment without prejudice and permitted renewed motions for summary
   28   judgment. (Mot. at 2-5 (referencing Dkt. 189, Order Accepting Findings and
Case 2:14-cv-05560-FMO-JEM Document 318 Filed 10/20/20 Page 2 of 3 Page ID #:6055




        Recommendations.) Plaintiff also seeks to disqualify this court based on an alleged
    1
        “pattern of ruling in favor of Judge Olguin.” (Mot. at 6.) “The test for personal bias or
    2
        prejudice in [28 U.S.C. §] 144 is identical to that in section 455(b)(1) . . . .” United States v.
    3
        Sibla, 624 F.2d 864, 867 (9th Cir. 1980). “Consequently, a motion properly brought
    4
        pursuant to section 144 will raise a question concerning recusal under section 455(b)(1) as
    5

    6   well as section 144.” Id. Under Section 455, a judge “shall disqualify himself in any

    7   proceeding in which his impartiality might reasonably be questioned” and in

    8   proceedings in which “he has a personal bias or prejudice concerning a party, or personal

    9   knowledge of disputed evidentiary facts concerning the proceeding.” 28 U.S.C. § 455(a),

   10   (b)(1).

   11                   The test under § 455(a) is whether a reasonable person with
                        knowledge of all the facts would conclude that the judge’s
   12                   impartiality might reasonably be questioned. Typically, a
   13                   judge’s partiality must be shown to be based on information
                        from extrajudicial sources, although sometimes, albeit rarely,
   14                   predispositions developed during the course of a trial will
   15                   suffice. In the instance where the partiality develops during
                        the course of the proceedings, it can be the basis of recusal
   16                   only when the judge displays a deep-seated and unequivocal
   17                   antagonism that would render fair judgment impossible.

   18   F.J. Hanshaw Enters., Inc. v. Emerald River Dev., Inc., 244 F.3d 1128, 1144-45 (9th Cir. 2001)

   19   (internal quotations and citations omitted). “[J]udicial rulings alone almost never

   20   constitute a valid basis for a bias or partiality motion.” Liteky v. United States, 510 U.S.

   21   540, 555 (1994). This is true because judicial rulings “cannot possibly show reliance upon

   22   an extrajudicial source; and can only in the rarest circumstances evidence the degree of

   23   favoritism or antagonism required . . . .” Id.

   24             Here, Plaintiff has not established that Judge Olguin’s impartiality could

   25   reasonably be called into question. Judge Olguin’s order denying defendants’ summary

   26   judgment motions without prejudice was within the court’s discretion and nothing in

   27                                                    2

   28
Case 2:14-cv-05560-FMO-JEM Document 318 Filed 10/20/20 Page 3 of 3 Page ID #:6056




    1   that ruling evidences the required degree of favoritism or antagonism for recusal.

    2   Plaintiff’s disagreement with the order and Plaintiff’s speculations that Judge Olguin

    3   “despises” Plaintiff are simply insufficient. (See Mot. at 5.) Similarly, Plaintiff fails to

    4   demonstrate that this court’s denials of the motions to recuse have been based on

    5   extrajudicial sources or predisposition. Accordingly, Plaintiff’s Motion to Recuse Judge

    6   Olguin and this court is DENIED.

    7

    8   Dated: October 20, 2020

    9

   10

   11                                                      ___________________________________

   12                                                             DEAN D. PREGERSON

   13                                                        UNITED STATES DISTRICT JUDGE

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27                                                  3

   28
